DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a division of U.S. Application No. 16/117,093 filed on August 30, 2018, now abandoned, which is a continuation of U.S. Application No. 15/226,571, filed on August 2, 2016, now U.S. Patent No. 10,588,319 B2, which is a division of U.S. Application No. 14/629,824 filed on February 24, 2015, now U.S. Patent No. 9,497,971 B2.

Response to Amendment
	No amendments to the claims were made by Applicant’s reply filed on July 29, 2022.  Claims 1-19 are currently pending and presented for examination.

Response to Arguments
The terminal disclaimer filed on July 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,588,319 and U.S. Patent No. 9,497,971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the previous double patenting rejections over U.S. Patent No. 10,588,319 and U.S. Patent No. 9,497,971 are hereby withdrawn.  Therefore, claims 1-19 are free of the art and allowable for the reasons detailed below. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-19 of the instant application claim a formulation diluted with water to form a sprayable diluted formulation comprising a pyrethroid (e.g. permethrin, deltamethrin, cypermethrin, alphamethrin, fenvalerate, transfluthrin, or cyfluthrin) and a chloronicotinic (e.g. imidacloprid, acetamiprid, or thiacloprid) in combination with a tributyl citrate solvent such as acetyl tributyl citrate, wherein the formulation contains no VOCs, and further comprises an additional agent such as one or more pyrethrum, pyrethrin, carbamate, etc., one or more emulsifier, anti-foam agent, and/or preservative, or at least one synergist such as piperonyl butoxide (PBO), as well as a method for controlling or preventing pest infestation such as mosquito infestation.
The closest related prior art is Wang et al. U.S. Publication No. 2009/0163582 (of record), Bardsley et al. U.S. Patent No. 6,551,964 B1 (of record) and Taranta et al. U.S. Publication No. 2002/0098221 A1 (of record).
Wang et al. relates to pesticide concentrates containing an emulsifier, a pesticide and a solvent wherein the pesticide concentrate may be diluted with solvent and mixed with water [0001].  Wang further teaches the concentrates form stable water-in-oil emulsions [0001].  Wang et al. teaches pesticide concentrates containing an emulsifier that is an EPA list 4 inert and is a polyglycerol fatty acid ester, a sorbitan fatty acid ester or a combination thereof, a pesticide, and a solvent that is either an EPA list 3 inert of acetyl ester, EPA list 4 inert of a methyl fatty ester, an acetyltributyl citrate, white mineral oil or a combination thereof (abstract).  Wang et al. further teaches the pesticide can be a water-insoluble synthetic pyrethroid, natural pyrethrum, channel blocking insecticide, acetylcholinesterase inhibitor, oxadiazine, organophosphate, neonicotinoid insecticide, thiamethoxam, imidacloprid, acetamiprid, thiacloprid, clothianidin, nitenpyran, insect growth regulator, juvenile hormone mimic, fermentation insecticide, plant oil insecticide acaracide, miticide, fungicide, herbicide and combinations thereof (abstract). 
Wang et al. teaches that water-in-oil emulsions are primarily used in two general types of aerosol products; water-based air fresheners and water-based pesticides [0007].  Wang et al. teaches that water-in-oil emulsions have less tendency to cause can corrosion and volatile organic compound (VOC) regulations, emanating from the California Air Resources Board (CARB) and from the U.S. Environmental Protection Agency (EPA), which seek to lower the VOC content in consumer products, have made these formulation types virtually obligatory in the United States and on Jan. 9, 2004, the Canada PMRA issued Regulatory Directive 2004-1 Formulants Policy, which directs all pesticide registrants to reformulate their products with EPA list 3 and 4 inerts [0007].   Wang et al. further teaches that for aerosol air fresheners and most aerosol household pesticides, the volatile organic compounds are currently limited to 20-45% of the total weight of these products and to the great concern of the industry, CARB plans to further lower these limits to 25% or 15% [0009]. Thus Wang et al. teaches that there is a significant formulation challenge to meet the requirements of lowering the VOC content yet still maintaining product stability and effectiveness and it is an object of the present invention to provide a pesticide formulation that meets the CARB's VOC limit and Canada's PMRA list 3 or 4 inert requirement, which is stable, effective, non-flammable and provides uniform spray atomization and coverage, ensures good efficacy and higher corrosion protection and can be produced in a cost effective manner [0009].
Wang et al. teaches pesticide concentrates containing an emulsifier that is an EPA list 4 inert emulsifier and is a polyglycerol fatty acid ester, a sorbitan fatty acid ester or a combination thereof; a pesticide; and a solvent that is either an EPA list 3 inert of acetyl ester, EPA list 4 inert of a methyl fatty ester, an acetyltributyl citrate, white mineral oil, or a combination thereof (abstract, [0025]).  
Wang et al. teaches that preferably the pesticide is natural pyrethrum, a synthetic pyrethroid, or combinations thereof and preferably the pesticide concentrate further includes an additional solvent or synergist such as piperonyl butoxide ([0015]-[0016], [0026]-[0027]).  Wang et al. further teaches that the concentrate can be diluted with water to create a ready to use aerosol or trigger spray product for applying as a pest control to a target surface including plants, homes, gardens, animals or pets such dogs, or humans ([0017]-[0018]).  Wang et al. further teaches that the ready to use aerosol or trigger spray product can be a consumer dilutable pesticide composition for use in a pump up sprayer, a sprayer system and the like [0023].
Wang et al. further teaches a process for treating a target substrate involving applying the ready-to-use aerosol or trigger spray product to the surface of the target substrate [0018].  Wang et al. teaches that the target substrate is a pest including a mosquito [0022].  
Wang et al. specifically teaches that preferably the pesticide is a water-insoluble natural pyrethrum, a synthetic pyrethroid or a combination thereof, with or without a synergist such as piperonyl butoxide and the emulsifier is preferably a triglycerol diisostearate, a decaglycerol hexaoleate or a sorbitan monooleate and an ethoxylated sorbitan fatty acid ester blend, preferably polyoxyethylene sorbitan monooleate [0028].  Wang et al. specifically teaches in one embodiment, there is provided a pesticide concentrate containing a mixture of a natural pyrethrum and a piperonyl butoxide synergist and/or a synthetic pyrethroid, wherein pyrethrum, tetramethrin or S-bioallethrin or other knockdown pyrethroids are typically used to provide the knockdown action and deltamethrin, permethrin or other kill pyrethroids are used primarily to provide killing activity and long residual control [0034].  Piperonyl butoxide (PBO) is used as a synergist to enhance the kill activity of the natural pyrethrum or synthetic pyrethroid against both flying and crawling insects and this combination of pesticides and adjuvants or synergists provides a pesticide concentrate that provides both quick knockdown and long residual activity in an end-use aerosol or a trigger sprayer [0034].  Wang et al. specifically teaches low VOC formulations containing deltamethrin (Example 1 pages 3-4).
Claim 1 of Wang et al. claims a stable pesticide concentrate comprising: an emulsifier selected from the group consisting of a polyglycerol fatty acid ester, a sorbitan fatty acid ester and a combination thereof; a pesticide; and a solvent selected from the group consisting of an acetyl ester, a methyl ester, an acetyltributyl citrate, a white mineral oil, and combinations thereof.
Bardsley et al. teaches the use of at least one citric acid derivative as a pesticidal adjuvant to enhance the efficacy of a range of pesticides (abstract).  Bardsley et al. teaches that the citric acid derivatives surprisingly aid the penetration of the pesticidal compound into the plant or plant tissue thereby enhancing the efficacy of the pesticide in the pesticidal composition (column 1 lines 44-49).  Bardsley et al. teaches that this enhanced efficacy enables lower application rates and a reduction in the environmental impact (column 1 lines 49-52).  Bardsley et al. also teaches that in addition to improving penetration of the pesticidal compounds into the plant, the citric acid derivatives are also effective solvents or co-solvents for use in pesticidal compositions (column 1 lines 60-64).  Bardsley et al. teaches particularly preferred citric acid derivatives include tri-n-butyl citrate and O-acetyl tri-n-butyl citrate (column 2 lines 54-56).  Bardsley et al. specifically teaches the use of tributyl citrate (TBC) or O-acetyl tributyl citrate (ATBC) (column 7 line 1 and Table A).  Bardsley et al. teaches that suitable active ingredients which can be combined with the citric acid derivatives include an herbicide, fungicide, insecticide, acaricide or PGR (column 3 lines 5-10).  Bardsley et al. teaches examples of insecticides and acaricides which can be used in conjunction with the citric acid derivatives include chloronicotinic compounds including imidacloprid, acetamiprid, thiamethoxam, or thiacloprid, pyrazoles such as fipronil, carbamates such as indoxacarb, and pyrethroids including deltamethrin, permethrin and transfluthrin (column 5 lines 23-51).
Taranta et al. teaches liquid formulations of insecticides, in particular pyrethroids, in the form of oil-in-water (EW) emulsions, a process for the production of such EW formulations and their use for pest control [0001].  Taranta et al. teaches that it has now surprisingly been found that stable EW-formulations, containing an insecticide, in particular a pyrethroid, of significantly reduced toxicity can be prepared, based on carboxylic acid esters as organic solvent and unlike other formulations the formulations according to the invention do not need aromatic hydrocarbons as a solvent or cosolvent [0008].  Taranta et al. teaches that these formulations are already emulsions before the preparation of the actually applied spray mixture and thus can be easily diluted [0006].
Taranta et al. teaches an oil-in-water emulsion, comprising a) one or more insecticides, in particular pyrethroids; b) one or more solvents from the group of esters of aliphatic monocarboxylic acids, esters of aliphatic dicarboxylic acids, esters of aromatic monocarboxylic acids esters of aromatic dicarboxylic acids and tri-n-alkylphosphates; c) an emulsifier system comprising one or more anionic surfactants and two or more non-ionic surfactants, one of which has a HLB value between 4 and 12 and one of which has a HLB value between 12 and 20; d) one or more film forming agents/thickeners; and e) water [0010]-[0015]. 
Taranta et al. teaches that the formulations comprise one or more, preferably 1 or 2, in particular 1, insecticides, preferably from the group of the natural or synthetic pyrethroids [0017]. Preferred are acrinathrin, bioallethrin, (S)-bioallethrin and deltamethrin and especially preferred are acrinathrin and/or deltamethrin, deltamethrin being particularly preferred [0026]. Taranta et al. further teaches that it is also preferred to use a mixture of one or more pyrethroids and one or more non-pyrethroid insecticides such as fiproles, nitromethylenes, carbamates [0027]. Of the non-pyrethroid insecticides fiproles, acetamiprid and pirimicarb are especially preferred [0027]. 
Taranta et al. teaches that examples of aliphatic di- or tricarboxylic acid esters include esters of maleic acid (methyl, ethyl), diesters or triesters derivatives of adipic acid (such as diisopropyl adipate, diisobutyl adipate), citric acid (such as tributyl citrate, acetyl tributyl citrate), glutaric acid, succinic acid (such as dibasic esters: a mixture of methyl esters of adipic, glutaric and succinic acids), or sebecic acid (such as n-octyl sebecate) [0039].  The formulations further comprise an emulsifier system comprising one or more anionic emulsifiers and two or more non-ionic emulsifiers [0047]. The formulation optionally comprises further additives or auxiliaries, preferably antifreeze agents, stabilizing agents, antifoams and defoamers, preservatives, coloring agents and/or odor masking products [0056].  Preferred antifoams and defoamers are based on silicone, particularly preferred are an aqueous emulsion of dialkylpolysiloxanes and a mixture of dialkylpolysiloxanes as an oil [0061]. Antifoams/defoamers are optionally added in an amount of generally 0.01 to 2% by weight, preferably 0.1 to 1.5% by weight [0062]. Customary preservatives are optionally added such as, inter alia, derivatives of benzoic acid, sorbic acid, formaldehyde, in particular a combination of methyl parahydroybenzoate and propyl parahydroxybenzoate [0063]. 
Taranta et al. teaches a preparation of the organic phase comprising the dissolution of the insecticide, in particular pyrethroid, active substance(s) in one or several organic solvents and, optionally, the polar co-solvent(s), and further addition of the emulsifiers and optionally a stabilizing agent and/or a preservative using preferably a mixer, such as a paddle agitator [0067]. 

Taranta et al. teaches that the invention also relates to a method of controlling pests, such as harmful arthropods, like harmful insects and acarians, which comprises applying an effective amount of the insecticide, in particular pyrethroid, oil-in-water (EW) composition, preferably in the form of an aqueous dilution, to these pests or to the plants, soils, surfaces, and the like infested with them, and to the use of the insecticide, in particular pyrethroid, oil-in-water (EW) formulation in crop protection, further pest control uses, such as vector control, household uses, pet environments, etc. and in veterinary applications [0079]. The compositions are simply applied by diluting the oil-in-water (EW) emulsions with the desired amount of water, stirring the mixture briefly and applying it to the plants, soils, surfaces and the like [0080]. 
Thus Taranta et al. teaches a formulation diluted with water to form a sprayable diluted formulation preferably comprising a pyrethroid which may be combined with other suitable insecticides, in combination with a solvent such as a tributyl citrate solvent such as acetyl tributyl citrate, and further comprising an additional component such as one or more emulsifier, anti-foam agent, and/or preservative, as well as a method for controlling or preventing pest infestation.
However none of the cited prior art references exemplify a composition comprising a pyrethroid and a chloronicotinic with a tributyl citrate solvent as claimed.  Moreover, none of the prior art references cited teach that the compositions contain no VOCs. 
In addition, Applicant has persuasively argued that each of the references cited teach adding additional components such as propellants that would result in increasing the VOC content (see remarks 01/19/2022).  Applicant further argues that it was commonly believed that inclusion of VOCs was necessary to obtain a pesticidal formulation that was sprayable due to the viscous nature of oil-soluble pesticidal solutions, such as the claimed pyrethroid and chloronicotinic (see remarks 01/19/2022). Applicant further argues that it was common practice in the pesticidal arts prior to the filing of the instant application to use VOC-containing compounds in pesticidal compositions to aid in solubilization and dispersion (see remarks 01/19/2022).  Applicant has unexpectedly discovered that the claimed compositions can be dissolved with water for distribution and are more effective than VOC-containing formulations (see specification Tables 1-4 and paragraph [0088]).  Thus the cited claims of the instant application are novel and non-obvious over the closest related prior art.

Conclusion
Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM